Citation Nr: 1100291	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for 
an anxiety disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) 
from June 3, 2001 to August 17, 2001, and from June 25, 2002, to 
August 16, 2002.  She served on active duty from February 2003 to 
April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for an anxiety 
disorder with a 30 percent rating effective May 23, 2008 and 
denied service connection for PTSD.  

The Board notes that the RO included the issue of entitlement to 
service connection for a traumatic brain injury (TBI) in the 
December 2008 statement of the case and the October 2009 
supplemental statement of the case.  However, the issue is not on 
appeal.  In her September 2008 notice of disagreement (NOD), the 
Veteran indicated that she disagreed with the RO's August 2008 
rating decision with respect to the 30 percent rating for an 
anxiety disorder.  Further, she indicated that she should receive 
service connection for PTSD rather than an anxiety disorder.  She 
did not mention the TBI claim.  In the December 2008 statement of 
the case (SOC), the RO included the issue of entitlement to 
service connection for TBI.  However, in the January 2009 VA Form 
9, Appeal to the Board, the Veteran specifically checked the box 
that stated she had read the SOC, and was appealing only the 
evaluation of her anxiety disorder and the denial of service 
connection for PTSD.  Thus, the Veteran has made it clear that 
she did not want to pursue the claim for service connection for 
TBI.  Therefore, the Board has determined that the TBI claim is 
not on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.   Conceding her exposure to combat, and despite the Veteran 
expressing fear related to hostile military or terrorist 
activity, a VA psychologist has concluded that the Veteran does 
not meet the qualifying criteria for diagnosis of PTSD.

3.  The evidence demonstrates the Veteran's anxiety disorder has 
been manifested by symptoms including occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms anxiety and sleep impairment.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303(a), 
3.304(f) (2010).

2.  The criteria for an initial rating in excess of 30 percent 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's original claim for service connection 
for PTSD was received in May 2008.  She was provided with notice 
of VCAA in correspondence dated in May 2008.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing her claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate her claim, and provided other pertinent 
information regarding VCAA.  Her claim for service connection for 
PTSD was denied by the RO in August 2008, but the RO granted her 
service connection for an anxiety disorder with a 30 percent 
rating effective May 23, 2008, the date of her original claim.  
She appealed this decision.  She submitted no additional 
evidence, and the claim was reviewed and a statement of the case 
was issued in December 2008, addressing the issue on a de novo 
basis.  Subsequently, a supplemental statement of the case was 
issued in October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) found that the VCAA notice requirements applied to all 
elements of a claim.  The Veteran was notified of the 
requirements in the May 2008 VCAA letter.  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate the claim during the course of this 
appeal.  Therefore, the Board finds that any failure on the part 
of the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations-Service Connection

The Veteran contends that she developed PTSD as a result of 
stressful events during her combat service in Iraq. 

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. §  4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. For purposes of 
this paragraph, ''fear of hostile military or terrorist 
activity'' means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39852, (July 13, 2010 ) (to be codified at 38 C.F.R. 
§ 3.304)

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2010). 

The Board notes that the Veteran has been awarded service 
connection for an anxiety disorder.  The service-connected 
anxiety disorder and the claimed PTSD are evaluated under the 
same criteria, which is the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  

Factual Background and Analysis-PTSD

The Veteran's DD Form 214 documented the Veteran's service in 
Iraq from May 26, 2003 to March 31, 2004, in a designated 
imminent danger pay area.  Her military occupational specialty 
was motor transport operator.  She is in receipt of a combat 
action ribbon.  Her exposure to combat/hostile military or 
terrorist activity is consistent with the places, types, and 
circumstances of her service, and is conceded.

A May 2008 VA mental health report prepared by a VA social worker 
report noted a diagnostic impression of chronic PTSD with delayed 
onset based on a PTSD screening test (PTSD 4Q).  During the 
evaluation, the Veteran reported that the dump truck she was 
driving in Iraq was hit by an improvised explosive device (IED) 
and she suffered minor injuries.  

An August 2008 VA psychiatric examination report indicated that 
the Veteran presented for a service connection examination for 
possible PTSD.  The examiner, a VA psychologist reviewed the 
claims file and reviewed the DSM-IV symptoms of PTSD with the 
Veteran.  On assessment for PTSD, for criterion A, the Veteran 
reported ten months of moderate combat exposure during the Iraq 
War.  She endorsed experiencing intense fear, helplessness, and 
horror in response to her combat exposure.  For criterion B, the 
Veteran stated she had three of the five symptoms of persistent 
re-experiencing: recurrent and intrusive distressing memories of 
the event; recurrent distressing dreams of the event; and intense 
psychological distress.  For criterion C, the Veteran indicated 
she had two of the seven symptoms of persistent avoidance: 
efforts to avoid thoughts, feelings, or conversations associated 
with the trauma; and efforts to avoid activities, places, or 
people that arouse recollections of the trauma.  For criterion D, 
the Veteran endorsed all five symptoms of persistent increased 
arousal: difficulty falling or staying asleep; irritability or 
outbursts of anger; difficulty concentrating; hypervigilance; and 
exaggerated startle response.  For criterion E, the Veteran 
stated that she began having these symptoms about 1 1/2 years 
after she returned from Iraq.  She described that these symptoms 
were generally of short duration, a daily frequency, and a mild 
to moderate severity.  For criterion F, the Veteran denied that 
these symptoms have caused her clinically significant distress or 
impairment.  She stated, "I have a lot more stress, I'm not as 
happy-go-lucky as I used to be.  Small things can set me off, I 
get frustrated easier.  At home, I'm a good partner, good mom.  
Socially, there is nothing different.  At work, sometimes I have 
less concentration."

The VA psychologist did not diagnose the Veteran with PTSD 
because she failed to endorse enough symptoms of enough severity 
to warrant a full diagnosis of PTSD.  She endorsed only two of 
the seven symptoms of persistent avoidance and she indicated 
that, overall, her symptoms were not causing her clinically 
significant distress or impairment at the time.  The examiner 
noted that the Veteran described a variety of mild to moderate 
changes in her psychosocial functional status and quality of life 
following the trauma she was exposed to during the Iraq War; 
however, she maintained successful employment, completed some 
schooling, kept up with routine responsibilities of self care, 
had good family role functioning, her physical health was good, 
and her social/interpersonal relationships and recreation/leisure 
pursuits were normal.  He further opined that the Veteran's PTSD 
signs and symptoms were transient or mild and decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress.  However, given her complaints of 
symptoms of PTSD in response to her combat exposure in Iraq, the 
examiner diagnosed the Veteran with a chronic, mild/moderate in 
severity, anxiety disorder not otherwise specified.  

As a consequence, an August 2008 rating decision awarded service 
connection for an anxiety disorder.  It was noted that while the 
Veteran's symptoms did not meet the criteria for PTSD, the 
symptoms supported a diagnosis of anxiety, which the VA 
psychologist attributed to events in service.  

The Department of Veterans Affairs (VA) amended its rules for 
adjudicating disability compensation claims for posttraumatic 
stress disorder (PTSD) contained at 38 CFR § 3.304(f) to relax 
the evidentiary standard for establishing the required in-service 
stressor in certain cases.  This revision added to the types of 
claims in which VA will accept credible lay testimony alone as 
being sufficient to establish occurrence of an in-service 
stressor without undertaking other development.  VA's specific 
PTSD regulation, § 3.304(f), previously authorized VA to only 
accept statements from Veterans who served in combat as 
sufficient to establish the occurrence of the claimed in-service 
stressor.  VA later amended its PTSD regulations to also accept 
the statements of Veterans who are former prisoners of war and 
those with an in-service diagnosis of PTSD as sufficient to 
establish occurrence of an in-service stressor if they are 
consistent with the places, types, and circumstances of service.  

The primary result of the amendment of 38 CFR § 3.304(f) was the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulation requires that:  (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.

In pending claims for service connection for PTSD, if a VA 
examination has already been completed, a new examination may be 
required in view of the change in regulatory criteria and 
resulting modification to the PTSD template and worksheet.  
Another VA examination would not be necessary in cases where the 
VA PTSD examination did not yield a satisfactory diagnosis of 
PTSD unless the reason a diagnosis was not made was that a 
stressor could not be confirmed.  (VA Training Letter (TL) 10-05, 
July 16, 2010).  

In the present case, after reviewing the claims folder, and 
interviewing the Veteran, a VA psychologist conceded that the 
Veteran had expressed a fear of hostile military or terrorist 
activity, and was exposed to combat in Iraq.  However, he 
concluded that she did not endorse enough symptoms of enough 
severity to support a diagnosis of PTSD.  Thus, even considering 
this claim under the relaxed standards of the revised regulation, 
service connection for PTSD cannot be granted.  
Laws and Regulations-Increased Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  See 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently; appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9413 (2010)
The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  The nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

60
?
51
Moderate symptoms (e.g., flat affect and circumstantial 

